16‐775 
     Richards v. Sessions 
                                                                                          BIA 
                                                                                   Mulligan, IJ 
                                                                                  A038 738 677 
                                                                                                

                             UNITED STATES COURT OF APPEALS 
                                 FOR THE SECOND CIRCUIT 
                                                 
                                  SUMMARY ORDER 
      
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF 
APPELLATE  PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.    WHEN  CITING  A  SUMMARY 
ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY 
CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT  REPRESENTED  BY 
COUNSEL.   
      
           At a stated term of the United States Court of Appeals for the Second 
     Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
     Square, in the City of New York, on the 16th day of October, two thousand 
     seventeen. 
      
     PRESENT:   
                  AMALYA L. KEARSE, 
                  DENNIS JACOBS, 
                  DEBRA ANN LIVINGSTON, 
                         Circuit Judges.   
     _____________________________________ 
                                                       
     ANDERSON NEIL RICHARDS, AKA 
     ANDERSON RICHARDS, 
      
                         Petitioner, 
      
                  v.                                               16‐775 
                                                                    
                                                             
     JEFFERSON B. SESSIONS III, UNITED 
     STATES ATTORNEY GENERAL, 
 
                                     Respondent. 
_____________________________________ 
 
FOR PETITIONER:                        William M. Jay, Goodwin Procter LLP,     
                                                                 Washington, DC; David J. Zimmer, Goodwin   
                                                                  Procter LLP, San Francisco, CA. 
                        
FOR RESPONDENT:                    Benjamin C. Mizer, Acting Assistant Attorney 
                                                                 General; Douglas E. Ginsburg,    Assistant 
                                                                 Director; Karen L. Melnik, Trial Attorney, Office 
                                                                 of Immigration Litigation, United States 
                                                                 Department of Justice, Washington, DC. 
 
FOR AMICI CURIAE:                    Andrew Wachtenheim, Immigrant Defense 
                                                                 Project, New York, NY. 
 
            UPON DUE CONSIDERATION of this petition for review of decisions of 
the Board of Immigration Appeals (“BIA”), it is hereby ORDERED, ADJUDGED, 
AND DECREED that the petition for review is GRANTED. 
 
            Petitioner Anderson Neil Richards, a native and citizen of Trinidad and 
Tobago, seeks review of a June 20, 2014 decision of the BIA remanding to permit 
the Government to submit the plea transcript from Richards’ underlying 
conviction, and a February 22, 2016 decision of the BIA affirming an order of 
removal entered by the Immigration Judge (“IJ”).    In re Anderson Neil Richards, 
No. A038 738 677 (B.I.A. June 20, 2014, Feb. 22, 2016), aff’g No. A038 738 677 
(Immig. Ct. N.Y. City Oct. 22, 2014, Dec. 2, 2014).    We assume the parties’ 
familiarity with the underlying facts and procedural history in this case. 
 
            Under the circumstances of this case, we have considered both the IJ’s and 
the BIA’s decisions “for the sake of completeness.”    Wangchuck v. Dep’t of 
Homeland Sec., 448 F.3d 524, 528 (2d Cir. 2006).    The applicable standards of 
review are well established.    Maghradze v. Gonzales, 462 F.3d 150, 152‐53 (2d 
Cir. 2006).   
  
 
 
                                                        2
   I.      Background 
            
        The Department of Homeland Security (“DHS”) charged Richards as 
removable under 8 U.S.C. § 1227(a)(2)(E)(i) for having been convicted of a crime 
of child abuse based on his conviction for endangering the welfare of a child in 
violation of New York Penal Law (“NYPL”) § 260.10.    DHS alleged that 
Richards’ conviction was under subsection 1 of NYPL § 260.10, and as evidence of 
that conviction, it initially submitted a misdemeanor complaint and a certificate of 
disposition.    Despite the IJ’s repeated requests for additional evidence to clarify 
whether Richards was convicted under subsection 1 or 2 of NYPL § 260.10, DHS 
refused, arguing that the misdemeanor complaint and certificate of disposition 
were sufficient to establish that Richards was convicted under subsection 1, and 
alternatively, that both subsections were child abuse offenses for immigration 
purposes.     
 
        In an intervening appeal, the BIA initially concluded that DHS’ evidence 
was sufficient to establish the subsection under which Richards was convicted.   
Later, the BIA concluded that [a], DHS’ evidence was insufficient to establish the 
relevant subsection of conviction, and [b], given the BIA’s assumption that 
subsection 2 was not a removable offense, DHS failed to sustain its burden of 
proving that Richards was removable as charged.    However, rather than 
terminate Richards’ removal proceedings, the BIA remanded to permit DHS to 
submit additional evidence in support of removability, or for the IJ to terminate 
proceedings.    On remand, DHS submitted the transcript of Richards’ plea.    The 
IJ and then the BIA concluded that the plea transcript established that Richards 
had been convicted under subsection 1 of NYPL § 260.10, which, the BIA further 
held, was categorically a crime of child abuse under Matter of Mendoza Osorio, 
26 I. & N. Dec. 703, 712 (B.I.A. 2016).   
 
    II.    BIA Remand     
            
        Richards challenges the BIA’s second remand of his case, arguing that the 
BIA lacks authority to remand for the Government to submit additional evidence 
of removability that was previously available and which it had ample 
opportunity to submit in connection with the initial proceedings.*    The 


*  Contrary to the Government’s contention, Richards’ failure to cite a specific regulatory 
provision  on  appeal  to  the  BIA  did  not  amount  to  a  failure  to  exhaust  given  that 
                                              3
Immigration and Nationality Act (“INA”) and the agency’s regulations prohibit 
the BIA from granting a noncitizen’s motion to remand proceedings for 
consideration of evidence that was previously available.    8 U.S.C. 
§ 1229a(c)(7)(B); 8 C.F.R. § 1003.2(c)(1).    Similarly, both this Court and the BIA 
have held that the BIA is not permitted to grant a Government motion to remand 
to present previously available evidence of removability.    See Johnson v. 
Ashcroft, 378 F.3d 164, 171‐72 (2d Cir. 2004); see also Matter of Guevara, 20 I. & N. 
Dec. 238, 245‐48 (B.I.A. 1991).    If, on appeal, the BIA determines that the 
Government has not produced sufficient evidence to establish a noncitizen’s 
removability, the proper course is for the BIA to terminate removal proceedings 
rather than remand to provide the Government a second chance to present 
evidence that it could have previously presented before the IJ.    See Johnson, 378 
F.3d at 171; see also Matter of Guevara, 20 I. & N. Dec. at 245‐48. 
 
       Since the regulations do not permit the BIA to grant a motion to remand for 
the submission of previously available evidence of removability (and since, in any 
case, no such motion was filed here), the BIA presumably remanded pursuant to 
the sua sponte reopening authority it retains in 8 C.F.R. § 1003.2(a).    However, 
the BIA did not so state, nor did it explain why a sua sponte remand was 
appropriate under the circumstances.    “[T]he general [sua sponte] authority 
conferred upon the BIA by the Attorney General in § 1003.2(a), which may be 
exercised at any time, is not absolute.”    Xue Yong Zhang v. Holder, 617 F.3d 650, 
661 (2d Cir. 2010) (internal quotation marks and brackets omitted).    The BIA has 
explained that its sua sponte authority is:   
 
              not . . . a general remedy for any hardships created by enforcement of 
              the . . . limits in the motions regulations, but as an extraordinary 
              remedy reserved for truly exceptional situations . . . It would be 
              inappropriate to expansively employ this authority in a manner that 
              contravened the intentions of Congress or failed to give effect to the 
              comprehensive regulatory structure in which it exists.     
               
In re G‐D‐, 22 I. & N. Dec. 1132, 1133‐34 (B.I.A. 1999); see also In re J‐J‐, 21 I. & N. 
Dec. 976, 984 (B.I.A. 1997) (“The power to reopen on our own motion is not meant 
to be used as a general cure for filing defects or to otherwise circumvent the 


Richards’  brief  clearly  argued  that  remand  for  consideration  of  previously  available 
evidence was inappropriate.    See Gill v. INS, 420 F.3d 82, 86‐87 (2d Cir. 2005).     
                                              4
regulations, where enforcing them might result in hardship.”).    Thus sua sponte 
action has been deemed appropriate when a profound change in law renders a 
noncitizen eligible for relief from removal, and the BIA routinely grants such 
relief when a noncitizen is no longer removable given vacatur of a predicate 
conviction; but sua sponte action is not appropriate to accommodate incremental 
changes in law that may enhance a claim for relief, or to overcome mine‐run 
regulatory restrictions.    See In re G‐D‐, 22 I. & N. Dec. at 1135; In re J‐J‐, 21 I. & N. 
Dec. at 984. 
 
       In Richards’ case, the BIA erred by failing to identify its authority to 
remand for consideration of previously available evidence.    See Poradisova v. 
Gonzales, 420 F.3d 70, 77 (2d Cir. 2005) (noting that “we require a certain 
minimum level of analysis from the IJ and BIA opinions . . . and indeed must 
require such if judicial review is to be meaningful.”).    Moreover, if the BIA did 
intend to rely on its sua sponte authority, it did not either identify the exceptional 
circumstances warranting the exercise of such authority or explain why those 
circumstances were, in light of BIA precedent, deemed exceptional.   
Accordingly, we remand for the BIA either to explain its authority to remand 
under the circumstances, or to terminate removal proceedings against Richards.     
 
       We do not reach the remaining issues regarding removability: whether the 
plea transcript submitted on remand established that Richards pleaded guilty to 
subsection 1 of NYPL § 260.10, and if so, whether the BIA erred in concluding, in 
accordance with its precedential decision in Mendoza Osorio, 26 I. & N. Dec. 703, 
that a conviction under that subsection is categorically “a crime of child abuse” 
under 8 U.S.C. § 1227(a)(2)(E)(i).    Since we vacate the decision of the BIA in this 
case, the BIA may, in its discretion, wish to consider on remand whether the 
Supreme Court’s recent decision in Esquivel‐Quintana v. Sessions, 137 S. Ct. 1562 
(2017) impacts the scope or framing of the BIA’s decision in Matter of Soram, 25 I. 
& N. Dec. 378 (B.I.A. 2010), and if so, how.    Finally, since Richards has now been 
in immigration detention for nearly six years‐‐almost eight times as long as he 
spent in prison for the conviction underlying the proceedings in this case‐‐we 
trust that the BIA will act with due dispatch to resolve Richards’ case on remand.   
Accordingly, we ORDER that our own mandate shall issue forthwith.     
 
       For the foregoing reasons, the petition for review is GRANTED, the BIA’s 
decision is VACATED, and the case is REMANDED for proceedings consistent 
with this order.    As we have completed our review, the stay of removal that the 
                                            5
Court previously granted in this petition is VACATED. 
 
                                      FOR THE COURT:   
                                      Catherine O’Hagan Wolfe, Clerk 




                                      6